ORDER

PER CURIAM.
Jeffry L. Anderson (Husband) appeals the judgment of the trial court granting a motion to enforce compliance with the decree of dissolution in favor of Carol A. Wolf, f/k/a Carol W. Anderson (Wife). The trial court found that Wife was entitled to $20,000 plus interest at the statuto*321ry rate of nine percent per annum for a total judgment of $20,986 to be transferred in cash from Husband’s Edward D. Jones Individual Retirement Account.
On appeal, Husband contends that the trial court erred in granting Wife’s motion to enforce compliance with the decree of dissolution and in entering a judgment that divided an individual retirement account based upon an award that had taken place more than eight months prior, because the trial court should have considered the gain or loss in value of the individual retirement account in calculating the parties’ interest therein.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).